Citation Nr: 1015760	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on June 12, 2007 and June 13, 2007, at St. 
John Medical Center. 


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

It appears that the Veteran served on active duty from 
December 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 decision of the VAMC is Muskogee, 
Oklahoma, which denied the Veteran's request for payment or 
reimbursement of private medical expenses.  

Requests for the Veteran's claims file were made by the 
Veterans Health Administration (VHA) in February 2009 and 
September 2009.  However, the claims file has not been 
received.  
 
The appeal is remanded to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In this case, the Veteran seeks payment or reimbursement of 
private medical expenses for treatment rendered from June 11, 
2007 to June 13, 2007, at St. John Medical Center.  The 
Veteran contends that he received emergency services after 
suffering a heart attack at home.  The record indicates that 
he was transported to the hospital by a helicopter.  He is 
seeking reimbursement for this transportation cost as well.  

The Veteran allegedly requested to be taken to the VAMC in 
Muskogee but was told that it did not have a cardiac care 
unit and was taken to St. John Medical Center.  The record 
does not provide, and the Veteran does not allege, that his 
treatment was approved by VA or that VA contracted with St. 
John Medical Center for the Veteran's care.  As such, the 
Veteran may seek reimbursement for emergency treatment from a 
non-VA facility under 38 U.S.C.A. §§ 1725 and 1728.   
The Millennium Health Care and Benefits Act, Public Law 106-
177, also known as the Millennium Bill Act, codified under 
38 U.S.C.A. § 1725, provides for payment or reimbursement for 
emergency services for nonservice connected conditions in 
non-VA facilities.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1000-17.1003.  To be eligible for reimbursement under 
this authority the Veteran has to satisfy all of the 
conditions.  The basis for VA's denial of payment for the 
Veteran's non-VA emergency treatment was that such treatment 
was paid, at least in part, by other insurance.  
Specifically, it was determined that the Veteran had Medicare 
A and B as well as private insurance through Humana.  See 
38 U.S.C.A. § 1725(b)(2).  Although it is unclear, it appears 
that he may be insured under Medicare and United Healthcare 
Insurance Company.  On remand, the Veteran's insurance status 
should be clarified. 

Further, 38 U.S.C.A. § 1728(a) provides that VA may pay or 
reimburse a veteran for medical expenses incurred in non-VA 
facilities where: (1) such care or services were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2009). All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998).  It is unclear whether the Veteran 
is service connected for any disabilities as the claims file 
has not been received from the RO despite repeated requests.  

Because this matter must be remanded, the Board takes this 
opportunity to supplement the record.  While, the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
cases involving unauthorized medical expenses claims, the 
provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 
17, contain their own notice requirements.  See Barger v. 
Principi, 16 Vet. App. 132 (2002); Beverly v. Nicholson, 19 
Vet. App. 394, 403-04 (2005).  The Regulations at 38 C.F.R. 
§§ 17.120-17.133 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the claimant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that 
are deemed necessary and requested for adjudication of the 
claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38. 38 C.F.R. § 17.132.

The Veteran was sent two decision letters dated in July 2007 
and August 2007.  In both letters, it was indicated that the 
Veteran would be sent a VA Form 4107, Notice of Procedural 
and Appellate Rights; a VA Form 21-22a, Appointment of 
Veterans Service Organization as Claimant's Representative; 
VA Form 21-22a, Appointment of Individual as Claimant's 
Representative, and a VCAA letter.  However, as provided 
above, the claims file is not currently available.  Thus, it 
is impossible to determine whether the Veteran has been 
provided with adequate notice.  If, once the claims file is 
located and associated with this appeal, it is determined 
that such notice was not provided, the Veteran must furnished 
sufficient notice, to include the criteria under 38 U.S.C.A. 
§§  1725 and 1728 for reimbursement of his private medical 
expenses.  

Finally, the Board notes that the regulations that provide 
for reimbursement or payment of non-VA emergency treatment 
were recently amended, effective when October 10, 2008.  See 
38 U.S.C. §§ 1725, 1728.  The Veteran should be provided with 
the revised criteria.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the VAMC for the 
following:

1.	Obtain the claims file and the original 
claim filed by either the Veteran or 
St. John Medical Center in which 
reimbursement for the expenses at issue 
was sought.  

2.	The VAMC should indicate whether the 
Veteran was enrolled in the VA health 
care system and had received medical 
services under the authority of 38 
U.S.C., Chapter 17, within the 24- 
month period preceding the June 2007 
treatment.

3.	Determine whether the Veteran has no 
coverage under a health plan contract 
for payment of reimbursement, in whole 
or in part, for the treatment received 
at St. John Medical Center from June 
12, 2007 and June 13, 2007.  

4.	Take necessary efforts to document 
whether or not a VA facility suitable 
for treating the Veteran's condition 
was feasibly available (with sufficient 
bed space and appropriate treating 
capability) on June 12, 2007.  In other 
words, was the Muskogee or Tampa VAMC 
or any other VA facility capable of 
accepting the Veteran? 

5.	Send the Veteran a notice letter 
notifying him and his representative of 
(1) any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate his 
unauthorized medical expenses claims 
under 38 U.S.C.A. §§ 1725 and 1728 (to 
include the changes made to those 
provisions effective October 10, 2008); 
(2) the information or evidence that he 
should provide; and (3) the information 
or evidence VA will attempt to obtain 
on his behalf.  

6.	Readjudicate the claim in light of the 
additional evidence of record.  If this 
claim is not granted to the Veteran's 
satisfaction the RO must issue 
supplemental statement of the case 
(SSOC). The Veteran should be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



